TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00672-CR







Bobby Jean Morris, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT OF MILAM COUNTY


NO. 22,344, HONORABLE ROGER HASHEM, JUDGE PRESIDING






PER CURIAM


		A jury found appellant guilty of possessing four ounces or less but more than two ounces
of marihuana.  Tex. Health & Safety Code Ann. § 481.121 (West Supp. 1997).  The court assessed
punishment at incarceration for one year and a $2000 fine.

		Appellant waived his right to counsel at trial and also represents himself on appeal.  The
transcript contains no request of a free statement of facts or for the appointment of counsel on appeal. 
Neither a statement of facts nor a brief has been filed, and appellant has not responded to this Court's
notices.  Tex. R. App. P. 53(m), 74(l).  We conclude that appellant does not wish to prosecute this appeal
and has failed to make the necessary arrangements for filing a brief.

		We have examined the appellate record and find no matter that should be considered in
the interest of justice.  The judgment of conviction is affirmed.


Before Justices Powers, Jones and Kidd

Affirmed

Filed:   March 20, 1997

Do Not Publish